Citation Nr: 1032211	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  03-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1967 to 
June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision which denied service connection 
for hypertension.

In October 2006, the Board denied the above captioned claim.  The 
Court of Appeals for Veterans Claims vacated that decision in 
February 2008 and returned the case to the Board.  Pursuant to a 
partial joint motion for remand, the Board remanded the Veteran's 
claim to obtain a medical opinion.  A VA examination was obtained 
that substantially complied with the remand instructions.  
Therefore, the requested development is complete, and the case is 
again before the Board.

The issue of entitlement to service connection for posttraumatic 
stress disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction.  Therefore, 
the Board does not have jurisdiction over it, and it is referred 
for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's current hypertension began during service, or was 
otherwise caused by either the Veteran's time in service or by a 
service-connected disability.

2.  The medical evidence does not show that the Veteran's 
hypertension was aggravated by a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran seeks service connection for hypertension.  He 
primarily asserts that he has hypertension as the result of his 
service-connected diabetes mellitus.  The Board has considered 
all possible bases for the claim, including direct and secondary 
service connection.  VA compensation is paid for disability 
resulting from personal injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for a disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  Cardiovascular-renal disease, to include 
hypertension, is a chronic disease with a presumptive period of 
one year.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered all theories of entitlement, but for the 
reasons discussed below concludes that service connection is not 
warranted for hypertension.

Service medical records do not show that the Veteran was ever 
diagnosed with hypertension while in service.  Readings taken at 
the Veteran's entrance examination in September 1967, and at his 
separation examination in April 1969, were within normal limits.  
38 C.F.R. § 4.104, Code 7101, Note (1) (2009).  Specifically, at 
entry in September 1967 the Veteran had blood pressure of 132/80 
and the Veteran denied having ever been diagnosed with high or 
low blood pressure.  At separation, the Veteran had blood 
pressure of 130/82; and again the Veteran denied having then, or 
having ever had previously, either high or low blood pressure.  
His heart and vascular system examinations were normal.

Service incurrence will be presumed for hypertension if 
manifested to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In addition, there is no competent 
medical evidence of hypertension in the year following service.

The first post-service treatment for hypertension of record is 
dated in October 1989, approximately 20 years after the Veteran 
separated from service.  In that record, the Veteran's doctor 
stated that the Veteran was referred to him on account of 
uncontrollable hypertension probably since discharge from service 
in the late 1960s.  However, the doctor did not advance any basis 
for that conclusion.  The doctor noted that the Veteran had 
sought treatment from several doctors since service for 
hypertension, but provided no indication when such treatment 
actually commenced.  Therefore, while it is clear that as of 1989 
the Veteran had been receiving treatment for hypertension for a 
number of years, there is no definitive showing as to when the 
hypertension was actually first diagnosed.

Furthermore, while the Veteran's private doctor stated in passing 
that the Veteran had hypertension most likely since service, he 
provided no explanation as to how he reached such a conclusion.  
He gave no indication that he either reviewed the service medical 
records or considered any specific medical or credible lay 
evidence showing that the Veteran had hypertension in or since 
service.  While the Veteran may have informed his doctor in 1989 
that he believed he had hypertension in service, such a 
conclusion is contradicted by the service medical records in 
which the Veteran specifically denied have ever been diagnosed 
with hypertension at his separation physical in 1969.  
Furthermore, his vascular examination was normal on separation 
examination.  The Board gives greater weight to the Veteran's 
statement that was provided contemporaneous with his separation 
from service than it does to a statement issued several decades 
after the fact.  The Board notes that a statement, such as the 
private doctor's, that is based on the Veteran's incredible 
statement is not credible evidence in and of itself.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Here, the evidence is against such a continuity of 
symptomatology.  After service, many years passed without any 
competent medical evidence of hypertension.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  At a VA examination in February 2007 the Veteran 
reported that he was diagnosed with hypertension in the early 
1970s, but there is no other evidence of record which supports 
such a statement, and that statement alone is insufficient to 
establish the onset of the Veteran's hypertension within a year 
of his separation from service, as the "early 1970s" could 
refer to a number of years after separation.

A VA examination was provided in March 2010 to investigate the 
Veteran's allegation that his hypertension was due to his time in 
service.  The examiner reviewed the Veteran's claims file and 
examined the Veteran, diagnosing him with essential hypertension 
due to aging.  The examiner indicated that no underlying cause 
for the Veteran's hypertension was identified by her examination.  
The examiner indicated that there was no documentation to support 
a claim that the Veteran's hypertension had its onset during 
service, as the blood pressure readings taken during service were 
normal.  

The Veteran's statements have been reviewed and it is noted that 
in May 2010, the Veteran asserted that in the years after he left 
service, several doctors treated him for hypertension, beginning 
in 1970, but he provided no additional evidence to support that 
contention.  The Board notes that hypertension is a diagnosis 
that is rendered after several blood pressure tests, yet the 
Veteran has not related when such tests were administered.  He 
has also failed to describe any symptoms in-service or shortly 
after service that would support such a diagnosis having been 
rendered.  Therefore, the Board finds that the evidence does not 
support a finding that the Veteran's hypertension is directly 
related to his time in military service, and therefore service 
connection on a direct basis is denied.

The records show that the Veteran served in an area in Korea 
where the herbicide Agent Orange was sprayed.  His exposure to 
herbicides has been conceded and service connection for diabetes 
mellitus and prostate cancer has been granted based on that 
exposure.  

VA regulations provide that if a Veteran was exposed to an 
herbicide agent during active military service, the following 
diseases will be presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, even 
if there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (for purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset), porphyria cutanea tarda, prostate cancer, respiratory 
cancers, soft-tissue sarcomas, and diabetes.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).

The list of disabilities which will be presumed to be due to 
Agent Orange does not contain hypertension.  38 C.F.R. § 3.309(e) 
(2009).  The Secretary of Veterans Affairs, under the authority 
of the Agent Orange Act of 1991 and based on studies by the 
National Academy of Science (NAS), has determined that there is 
no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-
449; 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  Since the Secretary has not specifically 
linked hypertension to Agent Orange exposure, the Veteran's 
diagnosed hypertension cannot be presumed to be due to Agent 
Orange exposure.

The Veteran acknowledged that hypertension was not presumptively 
associated with herbicide exposure in his substantive appeal, but 
he argued that his hypertension was secondary to his diabetes 
mellitus.

The Veteran was not diagnosed with diabetes mellitus until 2002, 
many years after he was diagnosed with hypertension.  
Nevertheless, the Board obtained a medical opinion on the issue 
in March 2010.  However, the VA examiner concluded that the 
Veteran's hypertension was not a complication of his diabetes 
mellitus.  The examiner found no documentation of either diabetic 
proteinuria or renal disease in Dr. McGuffin's medical records.

The examiner also addressed other possible secondary causes, but 
found that there was no medical evidence to suggest that either 
the Veteran's prostate cancer or his erectile dysfunction were a 
cause of his hypertension.
 
In the joint motion for remand, it was noted that even if it is 
not shown that a service connected disability caused a 
disability, compensation may still be granted if it is shown that 
the service connected disability aggravated the underlying 
disability.  To address that question, the Board asked the VA 
examiner to consider whether the Veteran's hypertension was 
aggravated by any service connected disability.  After reviewing 
the evidence of record and examining the Veteran, the examiner 
concluded in her March 2010 opinion that there was simply no 
evidence that the Veteran's hypertension was aggravated by any of 
his service connected disabilities presented in the claims file 
or detected on her examination.  The Veteran has similarly not 
advanced any evidence demonstrating that a service connected 
disability aggravated his hypertension.

Therefore, the Board finds that service connection has not been 
established by the evidence on a direct, secondary, or 
aggravation basis.  Therefore, the criteria for service 
connection have not been met, and the Veteran's claim is denied.  
The preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  With respect to service connection claims, 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2008, which informed the Veteran of all the elements 
required by Pelegrini.  The letter also explained how disability 
ratings and effective dates were established.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim 
was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report of 
which has been associated with the claims file).  Additionally, 
the Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating this 
appeal.
 


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


